 12DECISIONSOF NATIONALLABOR RELATIONS BOARDBaylinerMarine CorporationandDavid E. Brooks.Case 19-CA-6714November 21, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn May 10, 1974, Administrative Law Judge Her-man Corenman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order as modified herein.Respondent contends,inter alia,that the record as awhole fails to support the Administrative Law Judge'sconclusion that Respondent possessed knowledge ofthe union activity of employees S. Kron, D. Kron, andBrooks at the time of their alleged unlawful dischargesand that because such knowledge is a prerequisite offinding an 8(a)(3) violation that aspect of the complaintmust be dismissed. We find merit in this contention.In finding that Respondent violated Section 8(a)(3)of the Act by discharging the above-mentioned em-ployees, the Administrative Law Judge concluded thatthe work performance of the above-named employeeswas not, as Respondent had argued, the moving causefor their discharge. In reaching this conclusion, theAdministrative Law Judge stated that he was both"satisfied" that any derelictions in duty were of a minornature, insubstantial, and distant in point of time fromthe date of the discharges, and "convinced" that thedischarges were effectuated to stop the union activitiesof the alleged discriminatees who by reason of theirduties had contact with the employee complement as awhole.'The threshold question of employer knowl-edge of such union activities was, however, resolved bymerely indicating that such knowledge may be, andoften is, established by circumstantial evidence.However, no attempt was made to assess the probativevalue of the circumstantial evidence bearing on thisissue.At the outset, we note that our inquiry does notinvolve an attempt to pinpoint the most reasonablemotivation for an employee's discharge, for it is well-established that an employer may discharge an em-ployee for good reason, bad reason, or no reason atall.'Rather it is the General Counsel's burden to es-tablish a particular motivation on the part of the em-ployer, a discriminatory motivation. Because companyknowledge of union activity is a fundamental prerequi-site in the establishment of that motivation, it is also theGeneral Counsel's burden to prove by substantial evi-dence the existence of such knowledge. Suspicion sur-rounding the discharge will not replace the need forsuch proof.' In the context of the instant proceeding,it is clear to us that the General Counsel failed toestablish, and the Administrative Law Judge erred inconcluding, that Respondent was, in fact, aware of theunion activity of the employees involved at the time oftheir terminations. The only evidence bearing on Re-spondent's knowledge of general union activity is theadmission by several of Respondent's officials that theyhad heard "rumors about a union." The testimony ofRespondent's president, Edson, is typical, "occasion-ally there was a union mentioned in the plant but it wason a continuing basis . . . it was neither more intenseor any less intense than it had been for years." Supervi-sor Olson, who ordered the discharges of the employeesinvolved, testified that he had not heard even generalrumors about a union coming to Respondent at thetime of the discharges. By their own admission, thealleged discriminatees discussed possible unionizationwith only approximately 25 fellow employees in a workforce of 500 employees. Whatever discussions did takeplace were admittedly conducted in secret and none ofthe employees discussed their activity with any of Re-spondent's supervisory personnel. With respect to thealleged discriminatees themselves, no evidence at all ofpossible knowledge on Respondent's part of the unionactivity of the Kron brothers was presented. Brookstestified that about a week or two before his dischargehe mentioned to a fellow employee his view that "thecompany needed a union in there really bad." When theemployee told Brooks that a supervisor was standingnearby, the discussion closed. Another employee testi-fied that Brooks had once asked him whether he hadreceived a union card but, because a supervisor -wasstanding nearby, the employee gave an evasive answer.Finally, the General Counsel attempted to establishRespondent's knowledge of union activity by virtue ofa conversation between Brooks and Respondent'spresident, Edson, after Brooks had been discharged, inwhich Edson questioned Brooks about his union ac-tivity.However, Edson, the brother-in-law of Brooks,also gave uncontradicted testimony that he had calledhismother and sister 2 days earlier to let them knowBrooks had been discharged and during the course ofiMember Fanning would affirm the Administrative Law Judge in fullPressvNL.R B,301 US. 103 (1937)2Bonn Packing Co, Inc,208 NLRB 280 (1974) See alsoAssociated3Lyn-Flex Industries, Inc.,157 NLRB598, 599 (1966)215 NLRB No. 11 BAYLINER MARINE CORPORATIONthat conversation he was told of Brooks' union activityfor the first time.The foregoing is the only record evidence of Respon-dent's knowledge of either general union activity and,more particularly, the union activity of the Kron broth-ers and Brooks. Admittedly,the discharges,coming 1day after these three individuals had attended a unionmeeting with three other employees,would arouse sus-picions as to Respondent'smotivation in terminatingthe alleged discriminatees.But in the absence of moresubstantial evidence of Respondent'sknowledge ofunion activity and on the basis of the entire recordherein,we cannot conclude that the inference to bedrawn from the timing of these discharges rises bovethe level of mere suspicion.For that reason,we shalldismiss the 8(a)(3) allegations in the complaint andamend the Administrative Law Judge's recommend-ed Order and Notice accordingly.The finding of the Administrative Law Judge withrespect to counsel for Respondent's attempts to securethe statement given by employee Blish to a Board agentisfurther supported byHiltonHotelsCorporationd/b/a Statler Hilton Hotel,193 NLRB 197, 203, 205(1971). Tothe extent that Member Kennedy's disagree-ment on this point implies that we are unduly restrict-ing an attorney"properly engaged in pretrial prepara-tion after a complaint has been issued,"we note thatthis finding is consistent with the policy of the Boardnot to release such statements until such time as theemployee involved actually testifies at the applicableBoard proceeding.SeeBoard Rules and Regulations,Section 102.118. The need to insure the confidentialityof these statements coupled with their eventual availa-bility after the employee's testimony does not, in ourview, unduly limit the scope of the attorney's pretrialpreparation. In this regard we further note thatMcClain Industries,cited by our dissenting colleague,sp..cifically stated thatRaser Tanning Company v.N.L.R.B.,4similarly involving attempts to securethese statements,was "inapposite" toMcClainbecauseit dealt with "the question whether pretrial statementsof witnesses in the possession of the Board must beprovidedtherespondentforcross-examinationpurposes."' Thus theMcClaincourt itself recognizedthe legitimate distinction between the possibility of anydiscovery in Board proceedings and the availability ofthe sworn statements of potential witnesses.64 276 F 2d 80 (C A 6, 1960), cert denied 363 U S 830 (1960)5McClain Industries, Inc v NL R.B,381 F Supp 187, fn 3 (D C Mich,1974)6Respondent further excepts to the Administrative Law Judge's findingthat Respondent also violated Sec 8(a)(1) by attempting to secure thestatement of employee Loerch,on the ground that such a violation was notalleged in the General Counsel's complaint Because the remedy hereinwould be unaffected by consideration of this additional exception in thesame context, we do not reach itORDER13Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the National Labor RelationsBoard adopts as itsOrder therecommendedOrder ofthe Administrative Law Judge as modified below andhereby orders that Respondent Bayliner Marine Cor-poration,Arlington,Washington,itsofficers,agents,successors,and assigns,shall take the actions set forthin said recommended Order as so modified:i.Delete paragraphs 1(a) and 2(a) and(b) and relet-ter the remaining paragraphs accordingly.2. Substitute the attached notice for that of the Ad-ministrative Law Judge.MEMBERKENNEDY,dissenting in part:Iwould not find that Respondent's attorney violatedSection 8(a)(1) of the Actduring his pretrial prepara-tion of Respondent's defense to the General Counsel'scomplaint.The meeting between Respondent's attor-ney and employee Blish took place just 3 days beforethe unfair labor practice case trial began.The attorneyproperly identified himself to the employee and ex-plained that he was preparing for the trial. At the outsetof their conversation,the attorney assured Blish that hehad no obligation to speak with him and that the em-ployee could leave without any reprisal. Later in theconversation the attorney again assured the employeethat Blish was under no obligation to give the attorneya copy of his statement.In these circumstances wherean attorney gives such clear assurances and safeguardsto an employee and is properly engaged in pretrialpreparation after a complaint has been issued,Iwouldfollow the Fourth Circuit's decision inRobertshawControls Company, Lux Tine Division v. N.L.R.B.,483F.2d 762 (1973), and findno violationof the Act.To predicate a finding of an 8(a)(1) violation, as mycolleagues do, on the notion that a respondent attor-ney'spretrialpreparation will not be hindered by whathe may findout laterafterthe trial has begun, ignoresthe difference between thorough pretrial preparationand preparation of rebuttal evidence to the GeneralCounsel'scase-in-chief.Furthermore,themajority'sview presupposes that every employee who gives anaffidavitto a Board agent during an investigation willautomatically be called as a witness at trial by counselfor the General Counsel. If the General Counsel or thechargingpartychooses not to call that employee as awitness, then that employee's statement will not beavailable to respondent's attorney under the BoardRules and Regulations, Section 102.118.It is no longer tenable,in my view, for theBoard toespousea per seapproach to the finding of a violationof the Act where a respondent's attorney gives theemployee clear assurances and safeguards and is prop- 14DECISIONSOF NATIONALLABOR RELATIONS BOARDerly engaged in pretrial preparation of respondent'sdefense to a complaint.If thisBoard is determinedto deprivecounsel a rea-sonable opportunity to prepare their defense to unfairlabor practice complaints issued by the General Coun-sel of this Board, then we must be prepared to acceptdiscovery procedures. See the decision of Judge De-Mascio inMcClain Industries, Inc. v. N.L. R.B.,381F.Supp. 187 (D.C. Mich., 1974). Board proceedings arenot so unique that respondent's counsel must be pre-pared to defend their cases in the dark.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a trial, that we violated the National Labor Rela-tions Act:WE WILL NOT threaten to close the plant if aunion comes in.WE WILL NOTinterrogate employees concerningtheir union sympathies or opinions.WE WILL NOT request employees to repeat whatthey have told Board agents, nor will we requestemployees to produce copies of written statementsor affidavits given by them to agents of the Na-tionalLaborRelations Board.WE WILL NOT in any like manner interfere withyour right to engage in concerted or union activi-ties,or to refrain therefrom.BAYLINER MARINE CORPORATIONDECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Administrative Law Judge: This casewas tried before me at Seattle,Washington,on March 7 and8, 1974, upon a charge filed by David E. Brooks, an in-dividual, on October 30, 1973, against Bayliner Marine Cor-poration,herein called the Respondent,and a complaint is-sued againstthe Respondent January 25, 1974, on behalf ofthe General Counsel by the Regional Director of Region 19of the National Labor Relations Board,herein called theBoard.The complaint alleges that the Respondent violatedSection 8(a)(3) and(1) in the discharge of three employeesand engaged in alleged acts of interference,restraint, andcoercion in violation of Section 8(a)(1) of the Act. The Re-spondent's answer admitted that it discharged the three em-ployees but denied that it engaged in unfair labor practiceswithin themeaningof the Act.Upon the entire record,including my observation of thedemeanor of the witnesses,and after careful consideration ofthe briefs filed by the General Counsel and the Respondent,Imake the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe pleadings establish,and I find,that the Respondent isa Delaware corporation engaged in the manufacture*of boatsat plants located in Arlington,Washington,and Pipestone,Minnesota; and also operates four retail stores in Seattle,Washington.The Respondent's annual gross volume of salesexceed $500,000 and the Respondent annually purchases andreceives from sources outside the State of Washington goodsand supplies delivered to it in Washington,valued in excessof $50,000. Only the manufacturing plant in Arlington,Washington,is involved in this proceeding.The Respondentis an employer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe pleadings establish,and I find, that Teamsters UnionsLocal 38 and Local 174, affiliated with the InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America, hereinafter referred to collectively as theUnion,are now,and have been at all times material herein,labor organizations within the meaning of Section 2(5) of theAct.IIITHE UNFAIR LABOR PRACTICESThe Arlington,Washington,plant manufactures pleasureboats. It employs approximately 500 people.The plant coversa span of approximately 12 acres.Situated about the premisesare 14 pickup points where waste,refuse,and discardedmaterials accumulated during the manufacturing process aredeposited in containers to be picked up by a three-man crewwho operate two trucks and a forklift in the collection of thesewaste materials which in the record are described as garbagerather than trash.There was an outside garbage crew, com-posed of three men,' who routinely collected the garbage atthe 14 pickup points daily and hauled it to a city dump aboutone-quarter mile distant from the plant.The three men com-prising the garbage crew were discharged from their employ-ment simultaneously on October26, 1973.One of the em-ployees named David E.Brooks operated the forklift whichwould lift the garbage to the truck level where Darrel andSteve Kron would empty the boxes of garbage onto the truck.Steve Kron's brother,Darrel Kron,was the leadman of thegarbage crew. Usually one or both of the Krons would drivethe loaded garbage truck to the city dump.The garbage crewwould ordinarily collect the garbage at the 14 pickup pointsonce or twice a day,and they would average about six truckload trips to the dump each day.A. The Union Activity of the Garbage CrewAbout 2 or 3 weeks before their discharge on October 26,1973, the three members of the garbage crew during theirgarbage collecting trips contacted a number of employees tosolicit their interest in unionization. In their efforts to seek'Priorto July 1973,the garbage crew was composed of five men, but thiscrew was reduced to three men in or aboutJuly 1973 BAYLINER MARINE CORPORATIONunionization, the two Kron brothers visited the office of theTeamsters Union Local 38 at Ev -.rett, Washington, a week ortwo prior to their discharge to seek advice on how to organ-ize.There they were told to set up a meeting of the Respon-dent's employees which the union official could attend andapprise them of the benefits of unionization.On the following day, the Kron brothers and Brooks, dur-ing their garbage collecting activities about the premises, dis-cussed the values of unionization to employees whom theycontacted in the course of their work. During their discus-sions with employees, the three members of the garbage crewlearned that an employee named Randy Loerch was going tohold a union organizational meeting at his home Thursdayevening, October 25. Having learned of this meeting at Lo-erch's house, the garbage crew members solicited the attend-ance of other employees at this meeting. The meeting washeld as scheduled on the evening of October 25, and it wasattended by Brooks, the two Kron brothers, James Blish,Curtis Bailey, and Randy Loerch. Loerch passed out unionliterature and cards to those present. They agreed to affiliatewith Local 174 located in Seattle rather than Local 38 atEverett.All agreed that they would each attempt to holdmeetings at their own homes and distribute union cards andurge those who attended to do likewise. At this meeting inLoerch's home, Brooks told the group there was a probabilitythat he would be transferred to the swing shift on the follow-ingMonday and everyone agreed this was a good idea as itwould afford Brooks the opportunity to get the people on theswing shift interested in the Union. At this meeting, the twoKrons and Brooks signed union authorization cards.B.The Events of October 26, 1973The three-member garbage crew started work as usual at7:30 Friay morning, October 26. Brooks testifies he went tothe office of Kenneth Olson, his supervisor, about 8 a.m. onOctober 26 and talked to him privately. Brooks told Olson hewas not sure that he still wanted to go on the swing shift.According to Brooks, Olson told him that the paperwork hadalready been completed and that Brooks was to report on theswing shift the following Monday.2 According to Brooks'te' amony, when Olson told him that the paperwork hadalready been made out and that he was to get 25 cents perhour more, Brooks told Olson he would go on the swing shift.Olson testified he first started talking to Brooks abouttransferring to the swing shift about 3 weeks prior to theexpected transfer. At that time, according to Olson, Brooksdid not want to make the transfer because of domestic prob-lems he was having with his wife at the time. Olsc- furthertestified that the last time he discussed the transfer withBrooks was on the morning of October 26. At that time,Brooks still was not sure whether he wanted to make the2Brooks testified he first talked to Olson about going on the swing shiftabout 2-1 /2 months earlier when he approached Olson for a wage increaseAt that time, Olson told Brooks he could receive 25 cents more per hourby going on the swing shift3The termination notice gives no reason for the discharge, but to thequestion posed in the notice, "would you reemploy for some other kind ofjob," the answer is checked "No" and the reason noted, "work perfor-mance "4The credible testimony of Brooks and the two Kron brothers of theirconversation with Olson in his office about 4 p in on October 26 standsuncontradicted in the record15transfer. Olson testified he told Brooks that he ought to makethe move, that it would be worth his while, but Brooks gaveno definite yes or no answer at the time.All three members of the garbage crew testified that in theafternoon of Friday, October 26, their supervisor, Ken Olson,spent an inordinate time observing their activities. They testi-fied that on the afternoon in question Olson made his appear-ance five or six times, whereas ordinarily he would be seenby them only once or twice during an entire day.Darrel Kron, the garbage crew's leadman,testified thatpreviously the garbage crew had a hard time getting hold ofOlson and when they tried to contact him, he was neveraround, but on October 26, Darrel Kron testified, "everyplace we turned, he was there."About 1 o'clock in the afternoon of October 26, Olson toldthe three people in the garbage crew that he wanted to seethem in his office just before the end of the day. About 10 or15minutes before quitting time, the three members of thegarbage crew went to Olson's office as he had previouslydirected.According to Darrel Kron's testimony which issubstantially corroborated by his brother, Steve Kron, and byBrooks, when they arrived at Olson's office, Olson picked upthree slips or termination notices and handed one to each ofthem The garbage crew asked what it was about, and Olsonreplied he didn't know "that it was orders from the office forhim to give them to us." Leadman Kron testified crediblythat Olson told them that he didn'tagreebut that was hisorders.Olson further told the garbage crew that he didn'tknow the reason they were being terminated.' According toSteveKron's credible testimony, Olson told him that hedidn't think it was right, that we were doing a good job.Brooks testified that Olson told them that he had gottenseveral phone calls from some of the big shots in the officeto let us go. After the conversation in Olson's office 4 thethree members of the garbage crew went over to PersonnelManager Ted Becker's office and were followed by Olson.They showed him their termination notices and asked himwhat it was about. Becker said that he did not know, that itwas the first time he ever heard about it or had seen them.Becker told the three he would see if he could find out whathad happened. He left the office for a few minutes and on hisreturn he told the group that he still did not know what thetermination slips were about and that he would find out byWednesday when Vice President of Material Bob Schwartzwas supposed to be back.'Becker set up an appointment for the three members of thegarbage crew for 9 o'clock Wednesday morning to meet withhim so that he could in themeantimelearn the reason fortheir discharge and let them know Wednesday. On the fol-lowing Wednesday, the three members of the garbage crew5Becker testified that, on the morning of the discharges, Olson came tohim and said he had better start looking for another cleanup crew becausehe was getting sick and tired of the job performance of the crew Beckertestified that around 4 p in that same day the garbage crew came into hisoffice with Ken Olson and told him they had been fired and wanted to knowthe reason why Becker testified, "This came as a shock to me right at thisday because everybody's there, and I didn't know why or anything, what ledto the circumstances except what he [Olson] had said that morning " Beck-er's testimony is corroborated by Olson, who testified that on the morningof October 26 he went into Ted Becker's office and told him he should startlooking for another crew 16DECISIONSOF NATIONALLABOR RELATIONS BOARDmet with Becker in his office at 9 a.m. The garbage crew menasked Becker if he had found out the reason they were firedand he replied that he had not found out anything more thanwhat was on the termination slips; namely, "work perfor-mance." Becker also told the crew the Respondent was goingto contract out the garbage work and gave that as anotherreason they were fired.6C. Brook's Meeting With Edson on Monday, October 29David Brooks, one of the members of the garbage crew, ismarried to the sister of Orin Edson, the Respondent's corpo-rate president, and he was hired at the suggestion of Mr.Edson. On the Monday morning following his October 26discharge, Brooks secured an appointment to see Mr. Edsonand, after waiting most of the morning, he saw Mr. Edsonabout noon alone in his office. After being seated, Brookstestified credibly that he said to his brother-in-law, Mr Ed-son:"Orin, I don't want you to think I'm a cry baby oranything,but you do know I got fired on Friday and Idon't know why." He told me that, according to hisrecord,itwas"work performance." I said, "My God,work performance." I had so many praises from othersupervisors, and he said, "Not according to my record."I said to him, "How am I supposed to support my wife?"He told me that there were other factories in the immedi-ate area andhe also said in that same statement, "So,why don't you let this cool down for a while, for a weekor so?" I said to him, "I don't know," and then it wassilent,neither one of us said anything for a couple ofminutes.Then he told me there was talk of a unioncoming inthere, and I told him I didn't know anythingabout that. He said, "Dave, you shouldn't lie to me." Isaid I wasn't.He said, "No." Then I told him that therewas spreading around the plant like wild fire, the talkabout union activities, and that more or less concludedour conversation. I got up and started walking and hesaid he was sorry,and I said,"Yes, OK."Mr. Edson concedes that he did have a conversation withhis brother-in-law Brooks concerning his discharge. He testi-fied that when Brooks got up to leave, "I walked over to himand I asked him if he had anything to do with unions .. .he said not . . . and it is not too difficult to tell when Davewas lying, so I asked Dave again, `Are you sure Dave?' some-thing to that effect, and he said yes, and I dropped the subjectand walked out."'6Contrary to Becker's statement to the three men, the Respondent didnot contract out the garbage collection Becker concedes, however, that hemight have mentioned the contracting out of the garbage collection to thecrew as one of the reasons they had been let go7Edson testified he was prompted to ask Brooks if he had anything to dowith unions because on the Saturday following Brooks' discharge, Edsoncalled his own mother and explained to her that Brooks was no longer withthe Company, and in the course of this conversation his mother told himthat Brooks had been planning on joiningthe Unionor something to thateffectThis,according to Edson's testimony,was how he learned about theUnion.D The Work Historyof theThree Members of theGarbage CrewDarrellKron began working for the Respondent inDecember 1972 He was the leadman of the outside garbagecrew. He testified that, while in the Respondent's employ, hewas never at any time given any disciplinary warnings abouthis work. He also testified that he was praised at least twodozen times by Supervisor Ken Olson, Plant SuperintendentRon Cooley, Vice President of Material Bob Schwartz, andPersonnel Manager Ted Becker. Darrel Kron testified thatthe last time he was praised was on Friday morning, October26, about 9:30 a.m. at the southeast corner of the assemblybuilding. The other two members of the garbage crew werealso present, and Olson told the crew as he walked by thatthey were doing a good job and to keep up the good work.Brooks testified that he was hired in June 1973. He testifiedthat he had never been disciplined or warned about his workby his supervisor, Ken Olson Brooks further testified that hedid receive praise from officials of Respondent about the goodwork of the garbage crew on several occasions, the last timea day or two before his discharge on October 26. On that lastoccasion, Brooks testified, the praise was given by both Olsonand Vice President Bob Schwartz together. Brooks testifiedthat Olson and Schwartz both said that the crew was doingthe best work of any garbage crew that had ever been withthe Respondent and to keep up the good work.Brooks admitted that for personal reasons, involvingdomestic discord with his wife, his job performance was af-fected at the plant and that complaint was made about it 2or 3 weeks before his discharge. Brooks testified that he didnot talk to his supervisor, Olson, about his job performancebut merely about his personal problems at home. In thisconnection, Leadman Darrel Kron conceded that, in or aboutAugust or September 1973, he and his brother Steve Kronwere having problems with Brooks resulting from his familyproblems. This caused Brooks to lag in his work and slowdown, and Darrel tried to keep him going. Darrel concedesthat he complained to Supervisor Olson about Brooks, whoby hislagging wascausing the crew to fall behind. Steve Kronalso testified in agreement with Brooks and his brother Dar-rell that Brooks was having family problems in September1973 when he wasn't paying too much attention to what hewas doing, but that in October 1973 "Brooks' work was 100percent better."Steve Kron began working for the Respondent May 14,1973.Corroborating his brother, he testified that on themorning of October 26 Supervisor Ken Olson was walking byand he told the crew that they were doing a real good job andto keep up the good work. Kron testified that Bob Schwartzalso praised the crew on October 26, but Brooks places thedate of Schwartz' praises as a day or two before the date oftheir discharge on October 26.8 Steve Kron testified crediblyand without dispute that Schwartz' praise of the crew re-sulted, from their discovery in the garbage of some newmaterial that people had thrown into the trash boxes ratherthan return to the store room. Steve Kron testified credibly8 Schwartz was not at the plant on October 26; for that reason, I creditBrooks' testimony that Schwartz' praise of the crew occurred a day or twobefore October 26, rather than on October 26 as testified to by Steve Kron BAYLINER MARINE CORPORATION17and without dispute that Schwartz told the garbage crew that"things were looking good,and that we were doing a realgood job."Schwartz testified that he did recall the occasionwhen the garbage crew had found some obsolete engine partswhich were going to the dump.Schwartz testified"in termsof motivation,I told them I was glad they were looking outfor this type of thing."E. Respondent'sKnowledge of Union Activity by theGarbage CrewNo members of management who testified admitted havingany knowledge of any union activity specifically by the threemembers of the garbage crew before the October 26 dis-charge, although most of them conceded there were rumorsthroughout the plant that union organization was going on.Thus VicePresident Schwartz testified that he was awarethere were rumors of union activity.Vice President of Fi-nance Don Saunders testified that he had no knowledge of theunion activity of the garbage crewmembers and the first helearned of the discharge of the three members of the garbagecrew when Ted Becker came into his office on Friday after-noon,October 26,and said,"I fired Orin's brother-in-law."Saunders testified he replied,"Good deal,or it's about time;I think,were my specific words." Saunders testified furtherthat he then went to President Edson's office and told himthat Ken Olson had fired the garbage crew,and Edson re-plied,"I understand."Saunders recalls further that he saidto Edson,"'I hope I'm not screwing a bunch of stuff in yourfamilyfor you or something,'and as I recall,he just repeated,`Iknow,I understand."'Thereis testimony by employees Blish and Bailey thatBrooks talked to them about the Union within the hearing ofsupervisors.Thus,Blish testified that on one occasion Brooksin a loud voice asked him if he had a union card at the timeBlish'sforeman,Dave Newsom,was in the immediatevicinity.Blish testified credibly that at the time he was on topof a truck chaining down a load,Dave Brooks was on theground below him, and Newsom was just on the other sideof thetruck.Blish testified that when Brooks asked the ques-tion whether he had any union cards Blish answered he didn'thave any and "I was a dummy just like he was." Blish testi-fied he gave this answer because he was afraid Newsom whowas standing on the other side of the truck had overheard theconversation.'Employee Curtis Bailey credibly testified that on one occa-sion he was engaged in removing the cab rack off of one ofthe trucks when Brooks approached him in a joyous moodabout the Union.Bailey testified he told Brooks to "cool it"because his supervisor,Ron Hydorn,was just on the othersideof the truck.Bailey testified that on this occasion Brookswas talkingvery loudly.Brooks was on the ground standingclose to the truck while Supervisor Hydorn was on the otherside of the truck in Bailey's view,but not in Brooks' view.Hydorn concededby histestimony that before the discharge9Newsom testified that, prior to the October 26 discharge of the garbagecrew, he had no personal knowledge as to whether Brooks or the two Kronbrothers were involved in any union activity.In view of other testimonyrelating to the conduct of Newsom,Ido not credit his denial that he hadno knowledge of the garbage crew's union activity.of the garbage crew,he had heard rumors "floating around"of union activity.F. Acts of Interference,Coercion,and RestraintEmployee James Blish credibly testified that some time inthe week following the discharge of the garbage crew he askedSupervisor David Newsom if he had heard anything moreabout the Union.Blish testified that Newsom told him thathe had heard Mr. Orin Edson was going to shut the plant ifthe Union got in.Because of this remark made to him byNewsom,Blish testified that he got together with employeeRandy Loerch and they decided to drop"the whole businessabout the Union as they did not want 400 or 500 people tobe laid off without any job." Newsom,called as witness forthe Respondent,did not deny having made this remark toBlish,but appeared to be nonplussed and unable to under-stand Respondent's counsel's questions about this conversa-tion.Newsom testified that on another occasion in the latterpart of October he approached his crew who were sitting onboat bunks discussing insurance and profit-sharing duringthe lunch period.Newsom testified he joined in the conversa-tion and,during the course of the conversation,expressed hisopinion that the "company would rather close than have aunion."I find that Newsom's statements to Blish that he had heardthat Mr. Orin Edson was going to shut the plant if the Uniongot in and his further remark to his crew during the lunchperiod that the Company would rather close than have aunion coerced and restrained employees in the exercise oftheir Section 7 rights, and thereby violated Section 8(a)(1) ofthe Act.On Monday,March 4,1974, Blish's supervisor,Newsom,asked him if he could go up to the office where the Respon-dent's lawyer,Mr. Rayton,waited for him: Blish and Mr.Rayton were alone.Rayton identified himself as the Respon-dent's attorney and told Blish he was investigating and pre-paring for trial the unfair labor practice case that had beenfiled by Brooks.Before he went any further,Rayton toldBlish that Blish had no obligation to speak with him and thathe could leave without any reprisals. In the course of theconversation,Rayton asked Blish if a Board agent had inter-viewed him, and, when he said yes, inquired if Blish had beensubpenaed by the Board or had been requested to testify, andBlish answered yes. Rayton then asked Blish if he wouldmind telling him the gist of his testimony and Blish agreedto.During the course of the conversation,itdeveloped thatBlish had given a written statement to the Board.Raytonasked Blish if he would let him have a copy of the writtenstatement,and he agreed to, even though cautioned by Ray-ton he was under no obligation to give him a copy.Raytoninstructed Blish to bring the statement down the next morn-ing to Vice President Saunders. Blish brought the statementdown and turned it over to Saunders who made a photocopyof the statement and returned Blish's copy to him.It is now well established by Board precedent that Mr.Rayton's interrogation of rBlish concerning what he told theBoard agent and Rayton's request for a copy of Blish's state-ment previously submitted to a Board agent in connectionwith the case, even though voluntarily submitted by Blish,amounted to illegal interrogation and interference with the 18DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard's processes in violation of Section 8(a)(1) of the Act.SeeKay Corporation d/b/a Holiday Inn of Chicago-South,Harvey,209 NLRB 11 (1974),Robertshaw Controls Com-pany, Lux Time Division,196 NLRB 449, 455-456 (1972),WaggonerCorporation,162NLRB 1161, 1162-63(1967).10On Friday, November 2, 1973, Supervisor Ron Hydornheld the usual biweekly safety meeting of the mechanicalemployees in his department of the plant. At this safety meet-ing one of the employees mentioned the fact that he had heardthat the garbage crew had been fired because of their unioninvolvement. One of the other men in the group there said,according to Bailey's testimony, "We got to face up to it thatthere's bound to be a union come in some time." When thisremark was made, Mr. Hydorn, who was presiding, then toldthe group that if they wanted to discuss the Union "it's aclosed door now and it won't go any further than here, butwe can talk about it." Bailey testified credibly that everybodysaid what they wanted to say, and then Ron Hydorn gave hisopinion of the Union. Bailey credibly and without contradic-tion testified that Hydorn told the group that if a union camein there was a possibility of wages going up and therefore theywould have to charge more for their boats and it wouldn'tstay in a competitive field, and if this happened then it wasgoing to cost more to sell the boats, production would dropoff, and there would possibly be layoffsI find that Supervisor Hydorn's invitation to the employeesto discuss the Union in his presence, thereby disclosing theirfeelings and sympathies for or against the Union, was a formof interrogation in violation of Section 8(a)(1) of the Act. Ifind, however, that Hydorn's opinion expressed to.the em-ployees that a union would possibly mean higher wages, re-sulting in a higher sales price for the boats which woulddecrease sales, reducing production and as a consequencethere would possibly be layoffs, does not amount to a threatof reprisal but merely the expression of opinion privileged bySection 8(c) of the Act. SeeBostitch Division of Textron, Inc.,176 NLRB 377 (1969);T M. Duche Nut Co., Inc.,174 NLRB457 (1969);Wagner Industrial Products, Inc.,170 NLRB1413 (1968);TRW Electronic Component Division, TRW,Inc.,169 NLRB 21 (1968).I further find that President Edson's suggestion to recentlydischarged David Brooks that there was talk of a union com-ing in andEdson's admonition to Brooks, "Dave, youshouldn't lie to me," when Brooks told -him he knew nothingabout it amounted to an illegal form of interrogation in viola-tion of Section 8(a)(1) of the Act."10Mr Rayton stated on the record that he also followed the same proce-dure in interviewing employee Loerch This conduct by Mr Rayton alsoviolated Sec 8(a)(1) of the Act" Contrary to the contention of the Respondent, I have concluded that,even though Brooks was a discharged employee, he was nevertheless anemployee within the meaning of Sec 2(3) of the Act InPittsburgh PlateGlass Company,177 NLRB 911, 913 (1969), the Board discusses the statusof employees in unfair labor practice situations where the statute has beenapplied to persons who have not been initially hired by an employer orwhose employment has terminated Illustrative are cases in which the Boardhas held that applicants for employment(Phelps Dodge Corporation vNLR.B,313 U S 177, 182-187 (1941)) and registrants at hiring halls(Local 872, International Longshoremen's Association, AFL-CIO,163NLRB 586 (1967)) who have never been hired in the first place-as well aspersons who have quit(Goodman Lumber Company,166 NLRB 304(1967)) or whose employer has gone out of business(Chemrock Corpora-G. Reasons Assignedfor theDischargeof theGarbageCrewSupervisor Kenneth Olson testified that no one orderedhim to fire the three-man garbage crew, and that the decisionto fire Brooks and the two Kron brothers was his and hisalone. Olson testified that up until the last 3 months of theiremployment they were doing a satisfactory job, but from thatpoint their work "fell off." To start with, Olson pointed to thefamily problems Dave Brooks was having, and Olson hadseveral meetings with Brooks about his problem which wasaffecting his work performance. According to Olson, Brooksaccused the Krons of stealing aluminum, but Olson was un-able to prove it. Olson testified credibly that Leadman DarrelKron requested him to terminate Brooks because of his slow-ness on the forklift. Brooks, however, was not dischargedand, according to Kron, Brooks' work improved in October.About thesametime that Kron had complained aboutBrooks, Brooks came to Olson on one occasion and told himhe was having a hard time finding the other members of thecrew after lunch, and that they were taking too long for alunchbreak, spending too much time at the dump. Olsontestified that on this occasion, about October, Brooks sug-gested that Olson terminate the two Krons. Olson testifiedfurther that the garbage collection problems were caused byBrooks taking time off, and this "put them in a bind. Theirmorale seemed to change." Olson testified that on one Satur-day he noticed the two Kron brothers working on their owncar.Olson further testified he had received complaints oftrash not being picked up and about the garbage crew stand-ing around. Olson further relates that on one occasion hewalked over to the woodshop and he observed at 7:45 a.m.(the shift starts at 7:30) that the two Krons were walking outwith a cup of coffee. Olson testified, "They jumped in thetrucks, started up and went to dump a load."Olson also recalled that David Brooks left the companyproperty on two occasions without checking with him. Olsonwas aware of the fact that Brooks was the brother-in-law ofCompany President Orin Edson.Olson testified that he wanted to transfer Brooks to thesecond shift because he felt that if he transferred him to thesecond shift that would relieve the problems he had withBrooks getting along with the crew. Olson testified he firsttalked to Brooks about transferring to the second shift 3 or4 weeks prior to his discharge, but Brooks was not in favorof transferring because of his family problems. Olson testifiedhis thought was to move Brooks to the second shift and getanother employee to work with the two Krons so as to speedup their production. Olson stated he was trying to solve theproblem this way because of the fact that Brooks was thepresident's brother-in-law.Olson testified that Friday morn-ing,October 26, was the last time he discussed the transferwith Brooks. Brooks told him he still was not sure he wantedto make the move. Olson urged Brooks to make the move,"that it would be worth his while."Olson testified he decided to terminate the three-man gar-bage crew at 1 o'clock in the afternoon12 on October 26. 01-Leon,151 NLRB 1074, 1067-79 (1965)) are "employees" embraced by thepolicies of the Acts12On cross-examination,Olson testified he made up his mind to dischargethe three men about 2 30 or 2 45 p in BAYLINER MARINE CORPORATIONson testified that what made him decide finally to dischargethe three individuals was that he felt"that transferring Brooksto the second shift "would just compound the problems."Olson testified as follows: "I didn't feel that they, lookingover the work that they were doing at that present couple ofmonths, I felt I was getting about 50 percent production outof them. Instead of compounding the problem, I just decidedto solve it." Olson testified he arranged for the three men tobe in his office at 4 o'clock that same day and he gave themas the reasonfor theirdischarge"work performance."Reciting the events which caused him to discharge thethree men, Olson testified as follows: "Well, it was a combina-tion of things. The build up to the, I was getting 50 percentproduction out of them. The big thing that really caused itwas the complaining of David Brooks about the Krons andthe outside clean-up crew. I wasn't able to spend very muchtime and-I'd been putting out boats. For 3 months there, Iwas getting very little cooperation out of them."H. Analysis and Conclusionary FindingsThe testimony of Olson as well as other members of man-agement that Olson, and Olson alone, made the decision todischarge the garbage crew is refuted by his conduct on Octo-ber 26 when he handed Brooks and the two Krons theirtermination slips at4 p.m. The testimony of the two Kronsand Brooks stands uncontradicted that when Olson handedthem their termination notices he told them that he didn'tknow what it was about, that he was ordered from the officeto give them the termination notices, that he didn't agree, butthose were his orders." In the face of this uncontradictedevidence in the record supplied by the two Krons and Brooks,the innocuous incidents proffered by the Respondent to jus-tify the terminations, especially of the two Kron brothers, donot withstand scrutiny. There was a time in September whenitappears that there was good reason to discharge DavidBrooks, the president's brother-in-law, and it is reasonable toassume that his relationship saved him his job. However,Olson's testimony that, rather than transfer Brooks to theswing shift as he had been considering for some time andactually effectuated on the morning of October 26, he sud-denly decided in the afternoon on October 26 to fire the entirecrew is not convincing. The inference to be drawn is thatsome time later that day Olson received his orders to dis-charge the entire garbage crew who in the last 2 or 3 weekshad taken the lead in spreading the word to unionize the plantand who had attended a union organizational meeting on thenight of October 25. In this connection it is noted that Per-sonnel Director Becker was unable to enlighten the three men'of the reasons for their discharge other than the phrase "workperformance" as well as the false reason that the garbagehauling was to be contracted out. Moreover, when Vice Presi-dent Saunders notified President Edson on October 26 of thedischarge, Edson expressed no surprise, replying nothing13 Brooks testifiedcredibly and without contradiction that Olson told thecrewthathe had gotten several phone calls from someof the "big shots"in the officeto let us go and then at that timehandedus our terminationnoticesBrooksfurthertestifiedcredibly andwithout contradiction thatOlson said this was going to put him in one hell ofa bind because he didnot know who was goingto pickup the garbage19more than "I know; I understand." Moreover, when Brooksvisited Edson's office on the Monday following his discharge,itwas Edson who after a moment of silence mentioned toBrooks that there was talk of a union coming in, and whenBrooks replied that he knew nothing about it, Edson admon-ished him with the words, "Dave, you shouldn't lie to me."The inference is clear that the order to discharge the threemen came from the highest level of management and did notoriginate with Olson as he testified. This hostility of the Re-spondent to unionism permeated to the lower levels of man-agement as is evidenced by the conversations between em-ployee Blish and Supervisor Newsom in the week followingthe discharge of the garbage crew. At that time when Blishinquired of Newsom if he had heard anything more about theUnion, Newsom replied he had heard Mr. Orin Edson wasgoing to shut the plant if the Union got in. Moreover, New-som admitted by his own testimony in the record that he toldthe people under his supervision in the latter part of Octoberthat he thought "that the Company would rather close thanto have a Union." 14Although there is an absence of direct evidence that theRespondent was aware of the union activities of Brooks andthe two Kron brothers, it is well established and well recog-nized by the Board and the courts that proof of such knowl-edge of an employee's union activity, as well as proof of adiscriminatory layoff, is seldom established by direct evi-dence, and may be, and generally is, shown by circumstantialevidence. SeeBetts Baking Co. v. N.L.R.B.,380 F.2d 199(C.A. 10, 1967);N.L.R.B. v. Edward Tepperd/b/a ShoenbergFarms,297 F.2d 280 (C.A. 10, 1961);Texas Industries, Inc.,156 NLRB 423, 424-426 (1965).The Circle K Corporation,173 NLRB 713, 714 (1968);Wiese Plow Welding Co., Inc.,123 NLRB 616, 618 (1959);Famet, Inc. v. N.L.R.B.,490F.2d 293 (C.A. 9, 1973);N.L.R.B. v.Miller Redwood Com-pany, 407F.2d 1366, 1369 (C.A. 9, 1969);Santa Fe DrillingCompany v N.L.R.B.,416 F.2d 725, 732 (C.A. 9, 1969).As I have recited earlier in this decision, Supervisor Olsonwho discharged Brooks and the two Krons told them that hedid not know what it was about, but that he had orders fromthe office to hand them the termination slips, and he didn'tagree with it. I am convinced that the minor derelictions inthe work performance of the garbage crew over the past fewmonths were not the moving cause for the crew's discharge.I am satisfied that the reasons advanced for the dischargewere of such a minor nature, so insubstantial, and so distantin point of time from the October 26 discharge date as,to haveplayed no part in the Respondent's decision to discharge thecrew." On the contrary, I am convinced that the dischargeswere effectuated to put an end to the prounion solicitationengaged in by the three individuals who, in the course of their" Because of the unconvincing reason proffered by Newsom which hetestified led him to the conclusion that the Company would close downrather than have a union, I do not credit his denial that anyone ever toldhim that Mr Edson said he would close down the plant in the event theUnion organized the employees.15For example, Vice President of Material Schwartz testified that on oneoccasion he observed the garbage crew sitting in the truck after he wasreturning from lunch He did not know when it was,who was in the truckor whether or not they were having their lunch, and he did not stop toinquireTherewas testimonyfromPersonnel Manager Becker about thelawn being littered, but that was the responsibility of a different crew 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties, had ready access to the employees throughout the 12acres of the plant. Schwartz admitted he never mentioned anydissatisfaction to the members of the garbage crew and admit-ted he had praised them on several occasions. Vice Presidentof Finance Saunders testified that on one occasion he hadseen the garbage crew just sitting and talking in July orAugust. I do not credit Saunders' vague testimony aboutmaking complaints to Olson many times during the day asOlson passed his office, especially in view of his self-contra-dictory testimony earlier that he had complained to Mr. Ol-son concerning the job performance of the garbage crew onlyon one occasion. Sometime in the summer of 1973, the cityof Arlington complained about paper being strewn along thepublic road, but the garbage crew promptly remedied this,and there were no complaints during October according tothe testimony of Personnel Manager Becker. There was alsosome innocuoustestimony that on one occasion an employeenamed Nelson saw the two Kron brothers in September en-gaging ina bit of horseplay by throwing a few small articlesfrom the top of the truck to Brooks who was on the ground.In sum, I find that the moving cause for the discharges ofBrooks and the two Kron brothers was their union activityand not thereasons assignedby the Respondent. I, therefore,find that by discharging these three individuals the Respond-ent engagedin unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By threats to close the plant if the Union came in, byinterrogating employees concerning their union sympathiesand feelings about unionism, and by requesting employees toproduce copies of their statements or affidavits given toagents of the National Labor Relations Board, the Respond-ent has interfered with, restrained, and coerced employees inthe exercise of rights guaranteed in Section 7 of the Act, andhas thereby engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4. By discharging David Brooks, Darrel Kron, and StevenKron, and thereby discriminating in regard to their hire andtenure of employment, in order to discourage membership inthe Union, the Respondent has engaged in and is engaging inconduct banned by Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions of lawand the entire record, and pursuant to Section 10(c) of theNational Relations Act, as amended, I hereby issue the fol-lowing recommended:IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III, above,occurring in connection with Respondent's operations de-scribed in section I, above, have a close and intimate relation-ship to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V THE REMEDYHaving found that Respondent has engaged in and is en-gaging in certain unfair labor practices, I shall recommendthat it cease and desist therefrom and take certian affirmativeaction designed to effectuate the policies of the Act.I have found that Respondent discharged David Brooks,Darrel Kron, and Steven Kron because of their activities onbehalf of the Union. I shall, therefore, recommend that Re-spondent reinstate them to their former jobs or, if the jobs nolonger exist, to substantially equivalent positions, with alltheir seniority and other rights and privileges, and make eachof them whole for any loss of pay which he may have sufferedas a result of the discrimination practiced against him. Thebackpay provided for herein shall be computed in accordancewith the Board's formula set forth inF W. Woolworth Com-pany,90 NLRB 289 (1950), with interest thereon at the rateof 6 percent per annum computed in the manner prescribedinIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact and conclu-sions, and upon the entire record in this case, I hereby makethe following:ORDER16Respondent BaylinerMarine Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging employees for engaging in union activity.(b) Interrogating employees concerning their union sympa-thies or opinions, threatening that the plant will close if theUnion comes in, requesting employees to repeat what theyhave told Board agents, and requesting employees to producecopies of statements or affidavits previously given to Boardagents.(c) In any like manner interfering with, restraining, orcoercing employees in the exercise of their rights guara__ °edunder Section7 of the Act.2.Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Offer to employees David Brooks, Darrel Kron, andSteven Kron immediate and full reinstatement to their formerjobs or, if the jobs no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges; and make them whole, in the manner set forthin the section of the Decision entitled "The Remedy," for anyloss of earnings incurred by them as a result of their dischargeon October 26, 1973.(b)Preserve and, upon request, make available to theBoard and its agents, for examination and copying, all payroll16 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes BAYLINER MARINE CORPORATIONrecords,social security payment records,timecards, person-nel records and reports, and all other records necessary toascertain the backpay due under the terms of this recom-mended Order.(c) Post in its plant at Arlington, Washington, copies of theattachednoticemarked"Appendix [omitted frompublication]."" Immediately upon receipt of said notice, on" In the eventthat the Board's Order isenforced by a Judgment of aUnitedStatesCourt of Appeals, the words in thenotice reading"Posted byOrder of the National LaborRelations Board" shall read "PostedPursuantto a Judgment of theUnited States Court of Appeals Enforcing an Orderof the National LaborRelations Board "21forms to be provided by the Regional Director for Region 19(Seattle,Washington), the Respondent shall cause the copiesto be signed by one of its authorized representatives andposted, the posted copies to be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reasona-ble steps shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 19, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.6